In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________            
No. 16‐1001 
ROY L. WARD, 
                                              Petitioner‐Appellant, 

                                 v. 

RON NEAL, Superintendent, 
Indiana State Prison, 
                                              Respondent‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Southern District of Indiana, Evansville Division. 
    No. 3:12‐cv‐00192‐RLY‐WGH — Richard L. Young, Chief Judge. 
                     ____________________ 

    ARGUED AUGUST 18, 2016 — DECIDED AUGUST 26, 2016 
                ____________________ 

   Before WOOD, Chief Judge, and EASTERBROOK and ROVNER, 
Circuit Judges. 
    WOOD,  Chief  Judge.  Roy  L.  Ward  is  under  a  sentence  of 
death for the brutal murder of Stacy Payne, just 15 years old 
at the time of the crime. He pleaded guilty to the charge at his 
second  trial;  a  jury  recommended  death;  and  the  trial  court 
sentenced him accordingly. His conviction and sentence have 
passed muster through all the appropriate stages of review in 
2                                                     No. 16‐1001 

the state courts, and the district court found no reason to dis‐
turb their conclusions when Ward sought a writ of habeas cor‐
pus pursuant to 28 U.S.C. § 2254. His primary ground for re‐
lief, and the only theory he pursues on appeal, is that his trial 
counsel rendered constitutionally ineffective assistance when 
they portrayed him as a dangerous, incurable “psychopath” 
to the jury, and that this failing is enough to undermine confi‐
dence in the sentence. We conclude, however, that the Indiana 
Supreme  Court’s  decision  that  Ward  suffered  no  prejudice 
from counsel’s shortcomings was reasonable. This is enough 
to require us to affirm the district court’s judgment denying 
the petition for a writ of habeas corpus. 
                                 I 
    We will be brief with the underlying facts, as most of them 
are not disputed and they are horrifying. Shortly after noon 
on  July  11,  2001,  15‐year‐old  Stacy  Payne  opened  the  front 
door  of  her  home  in  Dale,  Indiana,  and  found  a  stranger—
Ward—ostensibly  looking  for  a  lost  dog.  Ward  was  lying. 
Shortly after Stacy let him in, her sister Melissa, who had been 
upstairs taking a nap, woke to the sound of screams. Looking 
down from the top of the stairs, she saw Stacy on the ground 
with a man on top of her. Stacy was screaming as the man as‐
saulted her. Melissa promptly went to her parents’ room and 
called 911; police arrived about ten minutes later. 
    Dale Town Marshal Matt Keller was the first to enter the 
house. He saw Ward standing near the door with a knife in 
his hand, sweating. Keller immediately took Ward into cus‐
tody,  moved  Ward  outside,  and  went  back  into  the  house. 
There  he  saw  Stacy  lying  in  a  huge  pool  of  blood  in  the 
kitchen, disemboweled, evidently raped, trying to speak. Kel‐
ler watched over her while he waited for an ambulance. The 
No. 16‐1001                                                           3 

Emergency Medical Technicians did what they could to stabi‐
lize  her  for  transport  and  took  her  to  a  local  hospital,  from 
which  she  was  later  moved  by  helicopter  to  a  Level  One 
trauma  center  in  Louisville.  Doctors  there  tried  to  save  her, 
but to no avail; she died approximately four or five hours after 
the attack. Although her wounds were awful—her throat was 
severed to the back of her windpipe, her midsection was al‐
most completely cut apart, and her left hand had been slashed 
to the bone—she was still able for some time to communicate 
with the nurses by squeezing her hand. 
    There was never any doubt that Ward was the person who 
had murdered Stacy so violently. The proceedings focused in‐
stead on the penalty that he should receive. He was first in‐
dicted and tried on capital charges in Spencer County, Indi‐
ana, where Dale is located. Ward’s attorneys at this trial tried 
through the use of mitigating evidence to convince the jury 
that death was not appropriate. They introduced evidence of 
Ward’s troubled upbringing, his difficulties in school, his psy‐
chological problems, his obsession with exposing himself (for 
which  he  had  some  32  convictions),  and  his  previous  good 
deeds.  That  strategy  failed.  The  Spencer  County  jury  con‐
victed him and recommended death, and the trial judge ac‐
cepted its advice. On appeal to the Indiana Supreme Court, 
however, his conviction and sentence were vacated, because 
the court found that he had been denied his right to a fair trial 
when his motion for a change of venue was denied. A fair trial 
in Spencer County, it said, would have been impossible. Ward 
v. State (Ward I), 810 N.E.2d 1042, 1050 (Ind. 2004).  
   We  are  concerned  with  Ward’s  second  trial,  at  which  he 
was represented by attorneys Lorinda Youngcourt and Steven 
Ripstra. They had handled his appeal to the Indiana Supreme 
4                                                       No. 16‐1001 

Court and were thus familiar with his case. The judge for the 
new trial was Robert J. Pigman, an appointed special judge; 
the trial was conducted in the Vanderburgh County Superior 
Court, with a jury venire drawn from Clay County. After the 
trial court denied Ward’s motion to dismiss the state’s request 
for the death penalty, he pleaded guilty to murder and Class A 
felony  rape,  and  the  state  agreed  to  dismiss  the  charge  of 
criminal deviate conduct (which supported one aggravating 
circumstance  for  purposes  of  the  death  penalty).  Ward  re‐
quested a jury for his penalty trial. 
    Although  Youngcourt  in  particular  was  an  experienced 
criminal defense lawyer who had handled numerous capital 
cases,  she  was  quite  overextended  when  she  undertook  to 
represent  Ward  at  his  second  trial.  Two  of  her  clients  had 
“real” execution dates, which she was trying to have set aside. 
Another  client  was  under  a  federal  sentence  of  death  and 
Youngcourt was handling his motion under 28 U.S.C. § 2255. 
Finally, she was in the early stage of preparing for two addi‐
tional  capital  trials.  Perhaps  that  is  why  she  exercised  such 
poor  oversight  over  a  social  worker,  Micki  Delph  Rushton, 
whom  she  had  hired  to  develop  mitigation  evidence.  They 
had counted on using materials that had been developed for 
the first trial, but the file turned out to be very thin, and they 
concluded that they needed to start from scratch.  
    Ruston did very little on the case, though she ultimately 
completed 12 comprehensive witness interviews out of some 
45  that  Youngcourt  wanted.  (Most  of  the  people  on  this  list 
had knowledge of Ward’s convictions for exposing himself.) 
Youngcourt  was  able  to  secure  a  continuance  of  the  trial, 
which  had  been  set  for  October  2006.  In  January  2007  there 
was a conference to set a new trial date. Youngcourt asked for 
No. 16‐1001                                                          5 

a  year,  but  the  court  gave  her  only  until  May  7,  2007. 
Youngcourt  describes  her  state  of  readiness  for  that  trial  as 
“zero.”  It  then  turned  out  that  Rushton’s  life  was  “falling 
apart” and that she had “a bad drinking problem.”  
    Youngcourt filed several other motions for continuances, 
but the court denied them. She retained other witnesses, in‐
cluding a mitigation investigator who abandoned the case af‐
ter one day. She also retained a mental health consultant, Dr. 
George  Parker,  but  he  did  not  meet  Ward  until  the  end  of 
March. She eventually also hired Dr. Alan Friedman, who was 
supposed to conduct neuropsychological testing but did not. 
He  did,  however,  interview  Ward  during  three  visits  to  the 
prison,  and  he  reviewed  substantial  materials  that 
Youngcourt had furnished. Ultimately, the defense team de‐
cided  not  to  stress  mitigation,  but  instead  to  emphasize 
Ward’s serious psychological problems. Dr. Friedman thought 
that Ward was a “psychopath,” and Dr. Parker agreed.  
     That was what the jury heard at the penalty trial, which 
began  on  May  9, 2007. It also heard Dr. Friedman’s opinion 
that  Ward  should  never  be  “on  the  streets”  because  he  was 
born without a conscience. James E. Aiken, a former Commis‐
sioner of the Indiana Department of Correction, testified that 
Indiana had the ability safely to incarcerate a psychopath such 
as  Ward.  Drs.  Friedman  and  Parker,  unhelpfully  for  Ward, 
thought that he would be more dangerous than the average 
prisoner, and Dr. Parker opined that Ward might be a threat 
to  someone  in  the  prison  who  was  smaller  or  weaker  than 
himself,  or  perhaps  someone  whom  Ward  caught  in  a  mo‐
ment when Ward had the upper hand.  
   The  lawyers  also  introduced  mitigating  evidence  at  the 
second trial; witnesses discussed his bad parental modeling 
6                                                      No. 16‐1001 

(his father was also an exhibitionist), his attention deficit hy‐
peractivity disorder, his learning difficulties, his depression, 
and  his  psychopathy.  Counsel  did  not  have  much  material 
that they could use to humanize Ward, but they tried none‐
theless to introduce what they  could. As we noted, the jury 
recommended death; the trial court accepted that recommen‐
dation; and it sentenced Ward to death on June 8, 2007. The 
Indiana  Supreme  Court  affirmed  on  direct  appeal  from  the 
second trial. Ward v. State (Ward II), 903 N.E.2d 946 (Ind. 2009). 
Ward sought post‐conviction relief in the state court, but the 
trial  court  denied  his  petition  after  an  evidentiary  hearing, 
and the Indiana Supreme Court again affirmed. Ward v. State 
(Ward III), 969 N.E.2d 46 (Ind. 2012). Ward then filed his peti‐
tion under 28 U.S.C. § 2254, which the district court denied, 
paving the way for this appeal. 
                                 II 
    The  sole  issue  Ward  presents  is  “[w]hether  trial  counsel 
were  ineffective  when  they  failed  to  adequately  investigate 
and present readily available mitigating evidence; and, due to 
their lack of preparation, instead presented Ward as a danger‐
ous, incurable, remorseless ‘psychopath.’” As the Indiana Su‐
preme Court recognized in Ward III, this claim must be ana‐
lyzed  “under  the  two‐part  test  announced  in  Strickland  v. 
Washington, 466 U.S. 668 (1984).” Ward III, 969 N.E.2d at 51. 
Strickland,  as  the  state  supreme  court  went  on  to  recognize, 
requires a petitioner to show two things in order to prove a 
Sixth Amendment violation: first, that counsel’s performance 
was deficient, by showing that “counsel made errors so seri‐
ous that counsel was not functioning as the ‘counsel’ guaran‐
teed  the  defendant  by  the  Sixth  Amendment,”;  and  second, 
that  “the  deficient  performance  prejudiced  the  defense,”  by 
No. 16‐1001                                                         7 

depriving  the  defendant  of  a  trial  whose  result  is  reliable. 
466 U.S. at 687 
   Strickland  left  no  doubt  that  these  are  two  independent, 
and equally essential, requirements for the petitioner. Its com‐
ments on this point are helpful in the present case: 
        Although  we  have  discussed  the  performance 
        component of an ineffectiveness claim prior to 
        the prejudice component, there is no reason for 
        a court deciding an ineffective assistance claim 
        to  approach  the  inquiry  in  the  same  order  or 
        even to address both components of the inquiry 
        if the defendant makes an insufficient showing 
        on one. In particular, a court need not determine 
        whether  counsel’s  performance  was  deficient 
        before examining the prejudice suffered by the 
        defendant as a result of the alleged deficiencies. 
        The  object of  an  ineffectiveness claim  is  not  to 
        grade counsel’s performance. If it is easier to dis‐
        pose of an ineffectiveness claim on the ground 
        of lack of sufficient prejudice, which we expect 
        will often be so, that course should be followed.  
Id. at 697.  
    We find that this is one of those cases that is easier to re‐
solve on prejudice, and so we turn immediately to that point. 
Ward has something to say about it, although he spent most 
of his brief detailing the many ways in which he believes that 
the  performance  of  his  trial  lawyers  was  deficient.  Only  at 
page 48 out of 53 does he turn to the Indiana Supreme Court’s 
finding that whatever errors counsel made, and however de‐
ficient the additional evidence gathered at the post‐conviction 
8                                                     No. 16‐1001 

stage may have shown them to be, he cannot show prejudice, 
as Strickland uses that term. See Ward III, 969 N.E.2d at 67. 
   The Supreme Court’s test for prejudice is a familiar one to 
those who spend any time with habeas corpus cases: 
       The defendant must show that there is a reason‐
       able probability that, but for counsel’s unprofes‐
       sional errors, the result of the proceeding would 
       have been different. A reasonable probability is 
       a  probability  sufficient  to  undermine  confi‐
       dence in the outcome. 
Strickland, 466 U.S. at 694. Applying this test, the Indiana Su‐
preme Court wrote that:  
       After weighing the totality of the mitigating ev‐
       idence [including that produced at post‐convic‐
       tion]  against  the  evidence  in  aggravation,  we 
       conclude that Ward was not prejudiced by any 
       inadequacies in his trial counsel’s performance 
       …  There  is  no  reasonable  probability  that  the 
       additional evidence presented at the PC hearing 
       would have changed the jury’s verdict.  
Ward III, 969 N.E.2d at 72.  
    Under the Antiterrorism and Effective Death Penalty Act 
of  1996  (AEDPA),  which  amended  28  U.S.C.  §  2254(d),  we 
must respect this finding of the state’s highest court unless the 
state’s adjudication “resulted in a decision that was contrary 
to, or involved an unreasonable application of, clearly estab‐
lished  Federal  law,  as  determined  by  the  Supreme  Court  of 
the United States.” 28 U.S.C. § 2254(d)(1). In making that de‐
termination, we do not assess the issues on our own; we de‐
cide  only  whether  the  state  court  either  invoked  the  wrong 
No. 16‐1001                                                          9 

legal standard or applied the correct standard unreasonably. 
Over  and  over,  the  Court  has  stressed  that  “an  unreasonable 
application of federal law is different from an incorrect appli‐
cation of federal law.” Harrington v. Richter, 562 U.S. 86, 101 
(2011) (quoting Williams v. Taylor, 529 U.S. 362, 410 (2000)). The 
Richter Court elaborated that “a state prisoner must show that 
the state court’s ruling on the claim being presented in federal 
court  was  so  lacking  in  justification  that  there  was  an  error 
well understood and comprehended in existing law beyond 
any possibility for fairminded disagreement.” 562 U.S. at 103.  
    With that intentionally demanding statutory standard in 
mind, even assuming that Ward’s attorneys performed defi‐
ciently when they pounded into the jury’s mind the idea that 
Ward  is  a  psychopath—not  merely  someone  suffering  from 
severe antisocial personality disorder—we cannot say that the 
state court’s conclusion that there was no prejudice was un‐
reasonable. First, the state court unquestionably turned to the 
correct decision from the U.S. Supreme Court, and so there is 
no issue of a decision “contrary to” established law. Nor can 
we say that the Indiana Supreme Court unreasonably applied 
Strickland. The lay mitigation evidence that Ward gathered for 
the post‐conviction proceedings would have shown, if cred‐
ited,  that  he  was  a well‐behaved and  thoughtful  child,  who 
had  an  especially  close  relationship  with  his  grandfather.  It 
would also have underscored Ward’s psychological problem 
with exhibitionism, hinting if not proving that this was some‐
thing he either inherited from his father and grandfather, or 
maybe copied from them (both had the same problem). This 
evidence is not particularly strong, and it is largely cumula‐
tive of the mitigating evidence the second jury did hear.  
10                                                     No. 16‐1001 

    Counsel at oral argument disclaimed any intention to rest 
Ward’s case exclusively on the use of the word “psychopath,” 
rather  than  the  phrase  “severe  antisocial  personality  disor‐
der.” At the same time, she argued that studies have shown 
that  juries  have  an  especially  negative  reaction  to  the  term 
“psychopath,”  and  that  it  was  appalling  performance  for 
Ward’s attorneys to allow his experts to use the word. There 
is no doubt that Ward’s lawyers faced a difficult choice: to por‐
tray Ward as somehow redeemable, and thus not deserving 
of death, or to portray Ward as so mentally damaged that the 
death penalty was inappropriate. The Indiana Supreme Court 
thought that their choice was defensible, but as we said, we 
do not need to reach the performance issue.  
     The  reason  why  a  reasonable  state  court  could  find  that 
Ward was not prejudiced by his trial lawyers’ strategy is easy 
to  see. Against  the  mitigating evidence counsel did  not use, 
and the psychological labels that were used, stood a mountain 
of stark evidence against Ward. He raped, tortured, and mur‐
dered  an  adolescent  girl  in  an  unbelievably  brutal  fashion. 
From  the  time  Marshal  Keller  found  him  standing  near  the 
dying girl until the time of trial, Ward showed no remorse for 
his actions. He has admitted that he feels no remorse, and the 
jury undoubtedly observed his flat demeanor throughout the 
trial. No one was presenting an argument based on Atkins v. 
Virginia, 536 U.S. 304 (2002), that Ward was mentally retarded 
and  thus not eligible  for  the death penalty (the  record  indi‐
cates his IQ is 79). And it is premature to address any possible 
argument under Ford v. Wainwright, 477 U.S. 399 (1986), that 
it would violate the Eighth Amendment to carry out Ward’s 
sentence, because of “insanity.”  
No. 16‐1001                                                      11 

    The jury thus was asked whether a sentence of death was 
the proper one, in light of the presence of the aggravating cir‐
cumstance that Ward committed the murder by intentionally 
killing the victim while committing rape, and the aggravating 
circumstance that he tortured and mutilated the victim while 
she  was  still  alive.  Finding  no  mitigating  circumstances  to 
outweigh these facts, the jury said yes, the trial court agreed, 
and their decisions were affirmed by the state supreme court.  
                                III 
    Applying the standards imposed by AEDPA, we conclude 
that the Indiana Supreme Court’s decision that Ward cannot 
show prejudice from any deficient performance counsel may 
have rendered was a reasonable application of clearly estab‐
lished  law  from  the  U.S.  Supreme  Court.  His  claim  under 
Strickland must therefore fail. We therefore AFFIRM the judg‐
ment  of  the  district  court  denying  Ward’s  petition  under  28 
U.S.C. § 2254.